Title: To Thomas Jefferson from Henry Dearborn, 21 January 1809
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir,
                            War Department January 21st. 1809
                        
                        I have the honor of proposing for your approbation the following appointments in the troops to be raised by virtue of an act entitled “An Act to raise for a limited time an additional military force” passed on the 12th day of April 1808. viz
                  John Johnson of Pennsylvania and Fayette Roane of Virginia to be appointed Captains of Infantry
                  John Stewart of Pensylvania & William R. Davis of South Carolina to be appointed First Lieutenants of Infantry.
                  John Gilland of Pennsylvania & Isaac Dunbar of the Missisippi Territory to be appointed Second Lieutenants of Infantry
                  John Reigart of Pennsylvania, Edward L Lomax of Virginia Anson Hall, Cadet of Vermont, and Josiah Bacon of Massachusetts to be appointed Ensigns of Infantry.
                  William Smith of North Carolina & Thomas Ramsey of Ohio to be appointed Second Lieutenants in the Regiment of Riflemen
                  Milton Huxton, Cadet, of New York to be appointed Cornet in the Regiment of Light Dragoons.
                  James E B. Finley of South Carolina to be appointed Surgeon of the third Regiment of Infantry, vice Benjn. Robinson declined
                  Accept Sir, assurances of my high respect & consideration
                        
                            H Dearborn
                     
                        
                    